DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-14 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show wherein a depth of the groove structure is less than or equal to two-thirds of a thickness of the non-display region, a cross section of the groove structure in a second direction is an inverted triangle, the second direction is parallel to a direction in which the substrate is located and perpendicular to the first direction; and wherein a vertex of the inverted triangle is located at the boundary line between the display region and the non-display region (claim 1); wherein a top of the non-display region is provided with at least one parallel groove structure, the at least one groove structure extends alonq the first direction which is parallel to the boundary line between the display region and the non-display region, a cross section of the at least one groove structure in the second direction is an inverted triangle, and the second direction is parallel to a direction in which the substrate is located and perpendicular to the first direction (claim 6); wherein a top of the non-display region is provided with at least one parallel groove structure, the at least one groove structure extends along the first direction which is parallel to the boundary line between the display region and the non-display region, a cross section of the at least one groove structure in a second direction is an inverted 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892